 Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 1 of 12 PageID 42



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


 JACOB AARON LEVEILLE,                     )
                                           )
                Plaintiff,                 )
                                           )                   CASE NO.: 3:19-cv-00908
 v.                                        )
                                           )                   Judge: Honorable Brian J. Davis
 RYAN EDWARD UPCHURCH                      )
 professionally known as UPCHURCH,         )
                                           )
                Defendant.                 )
 __________________________________________)


                       DEFENDANT’S MOTION TO DISMISS COMPLAINT
                               AND SUPPORTING MEMORANDUM
            Defendant Ryan Edward Upchurch (“Upchurch”) by and through its undersigned

 counsel, respectfully moves to dismiss, with prejudice, the Complaint filed by Plaintiff Jacob

 Aaron LeVeille (Dkt. No. 1) pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

            WHEREFORE, for the reasons set forth more fully in Upchurch’s supporting

 Memorandum of Law, Upchurch requests that the Court grant the Motion to Dismiss and enter

 the attached Proposed Order of Court.

                                     MEMORANDUM OF LAW

I.      BACKGROUND

        Plaintiff Jacob Aaron LeVeille (“LeVeille”), filed a Complaint on August 05, 2019 against

     Defendant Upchurch. In the Complaint, LeVeille alleges a claim for violation of The Visual

     Artists Rights Act, 17 U.S.C. §106A et seq. (“VARA”). Dkt. No. 1, ¶¶ 26-35. LeVeille’s claim




 LIT.00375.MTD                                                                                      1
  Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 2 of 12 PageID 43



   purportedly pertains to two (2) claimed works of art 1, and LeVeille alleges that Upchurch has

  violated a right of integrity under VARA.

          However, LeVeille fails to set forth a VARA claim by failing to properly support that

  LeVeille is the author of the two (2) claimed works of art, that any prejudice has occurred to

  LeVeille’s honor or reputation, or that the works are of a recognized status. Furthermore, the rote

  recitals of the elements of a cause of action, legal conclusions, and mere conclusory statements

  contained in LeVeille’s Complaint fail to set forth a VARA claim.

II.       LEGAL STANDARD

          Federal Rule of Civil Procedure 12(b)(6) permits the dismissal of a complaint for “failure to

      state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to

      dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

      relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl.

      Corp. v. Twombly, 550 U.S. 544, 570 (2007) (a complaint must “give the defendant fair notice of

      what… the claim is and the grounds upon which it rests.”). “Factual allegations must be enough

      to raise a right to relief above the speculative level.” Id.; see also Papurello v. State Farm Fire &

      Cas. Co., 144 F. Supp. 3d 746, 760 (W.D. Pa. 2015). Although a court must accept all well-

      pleaded factual allegations contained in a complaint, it need not credit bare allegations,

      conclusory assertions, or unwarranted factual inferences. See Morrow v. Balaski, 719 F.3d 160,

      165 (3d Cir. 2013), as amended (June 14, 2013); Maio v. Aetna, Inc., 221 F.3d 472, 485 n.12 (3d

      Cir. 2000). Instead, the court should “disregard rote recitals of the elements of a cause of action,



   1
        “Works of visual art” is a defined term within VARA. 17 U.S.C. § 101. Upchurch’s use of the term “work[s] of
      art” herein is not an admission or an acknowledgement that the paintings described in the Complaint qualify under
      this definition or should receive VARA protection.


   LIT.00375.MTD                                                                                                          2
   Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 3 of 12 PageID 44



   legal conclusions, and mere conclusory statements.” James v. City of Wilkes-Barre, 700 F.3d

   675, 679 (3d Cir. 2012); see also Iqbal, 566 U.S. at 678 (“threadbare recitals of the elements of a

   cause of action, supported by mere conclusory statements, do not suffice.”). Similarly, a court

   may not assume the existence of facts that have not been pleaded. See e.g., City of Pittsburgh v.

   West Penn Power Co., 147 F.3d 256, 263, n. 13 (3d Cir. 1998).

III.   ARGUMENT

       VARA was enacted as an amendment to the Federal Copyright Act to protect artists’ “moral

   rights,” i.e., their rights of “attribution” and “integrity,” for “works of visual art” as defined by

   the statute. 17 U.S.C. § 106A. In granting certain rights, VARA confers rights only on artists

   who have produced works of "recognized statute," or whose "honor or reputation" is such

   that it would be prejudiced by the modification of a work (emphasis added).

       Not every artist has rights under VARA, and not everything called “art” is protected by such

   rights. Pollara v. Seymour, 344 F.3d 265, 269 (2d Cir. 2003). In order to state a valid claim

   under VARA, an artist must establish several elements. First, the claim must allege that the artist

   is the author. In re Idearc, Inc., No. 09-31828-BJH-11, 2011 Bankr. LEXIS 246, at 31 (Bankr.

   N.D. Tex. Jan. 21, 2011). Second, the destroyed work was a work of visual art. Third, the work

   was “of recognized stature. Pollara, v. Seymour, 206 F. Supp. 2d 333, 336 (N.D.N.Y. 2002),

   aff'd, 344 F.3d 265 (2d Cir. 2003). Or, whether "intentional distortion, mutilation, or

   modification" of the work would be "prejudicial to artist’s honor or reputation. Mass. Museum of

   Contemporary Art Found., Inc. v. Buchel, 593 F.3d 38 (1st Cir. 2010). Lastly, the destruction of

   the work was either intentional or grossly negligent. Pollara, v. Seymour, 206 F. Supp. 2d 333,

   336 (N.D.N.Y. 2002), aff'd, 344 F.3d 265 (2d Cir. 2003).




   LIT.00375.MTD                                                                                           3
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 4 of 12 PageID 45




A. Plaintiff’s Complaint Lacks Sufficient Factual Matter

  i. Authorship for All Works

        VARA protects "the reputations of certain visual artists and the works of art they

create." Bd. of Managers of Soho Int'l Arts Condo. v. City of N.Y., 2003 U.S. Dist. LEXIS 10221

at 22 (S.D.N.Y. June 17, 2003) (citing H.R. Rep. No. 101-514 at 1 (1990), reprinted in 1990

U.S.C.C.A.N. 6915, 6915) (emphasis added). VARA achieves this objective by granting artists

two key rights. First, VARA gives certain visual artists the right of "attribution," namely that

"artists are correctly identified with the works of art that they create." Id.; see also Carter v.

Helmsley-Spear, Inc., 71 F.3d 77, 81 (2d Cir. 1995). Second, artists can assert the right of

"integrity," which allows them to protect their works against "modifications or destructions that

are prejudicial to their honor or reputations." Id. See H.R. Rep. No. 101-514 at 1 (1990),

reprinted in [*23] 1990 U.S.C.C.A.N. 6915, 6915; Carter, 71 F.3d at 81.

        In the Complaint, Plaintiff broadly claims that there has been an “intentional violation of

LeVeille's right of integrity in his original works”, “LeVeille made repeated attempts to obtain

payment for his works of visual art”, “[d]espite LeVeille’s repeated attempts to obtain payment

or the return of his paintings, LeVeille never received assurances that his works would be paid

for or returned”, and “Plaintiff is the author of the Cash Portrait and the Upchurch Portrait.” Dkt.

No. 1, ¶ ¶ 1, 17, 18. Plaintiff further states that, “Upchurch commissioned LeVeille, for a fee, to

paint Upchurch’s portrait”, and thereafter, “LeVeille agreed and painted the Upchurch Portrait.”

Dkt. No. 1, ¶ 14. In contrast to, “LeVeille delivered to Upchurch’s agent, …, of Live Fast

Entertainment, LLC, the Upchurch Portrait and another portrait by LeVeille from his personal

collection. This second portrait was of country music legend Johnny Cash.” Dkt. No. 1, ¶ 15.




LIT.00375.MTD                                                                                         4
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 5 of 12 PageID 46



          Moreover, no facts have been pled to support the conclusory contentions that the artist

created both works at issue sufficient to raise those assertions above the speculative or

conclusory level. See e.g., Twombly, 550 U.S. at 555. Accordingly, the Plaintiffs have not pled

facts showing the artist is the author for both works of art. Id.

          Without any factual basis showing that Plaintiff is the author of the Cash Portrait and the

Upchurch Portrait, aside from the conclusory allegation(s) claiming as much, Plaintiff fails to

state a cause of action under VARA, and the claim should accordingly be dismissed. (emphasis

added).

 ii. Prejudice to Honor or Reputation

          VARA's right of integrity, codified at 17 U.S.C. § 106A(a)(3)(A), provides that an artist

shall have the right "to prevent any intentional distortion, mutilation, or other modification of

[his or her] work which would be prejudicial to his or her honor or reputation, and [that] any

intentional distortion, mutilation, or modification of that work is a violation of that right." It thus

allows artists to protect their works against intentional modifications that would be prejudicial to

their honor or reputations. Mass. Museum of Contemporary Art Found., Inc. v. Buchel, 593 F.3d

52-53 (1st Cir. 2010) (citing H.R. Rep. No. 101-514, at 5 (1990) ("House Report"), as reprinted

in 1990 U.S.S.C.A.N. 6915, 6917). Some courts have assumed without analysis that the

prejudice showing is necessary for both injunctive relief and damages. See, e.g., Hanrahan v.

Ramirez, No. 2:97-CV-7470, 1998 WL 34369997, at *3 (C.D. Cal. June 3, 1998) (citing 17

U.S.C. § 106A(a)(3)); Carter v. Helmsley-Spear, Inc., 861 F. Supp. 303, 329-30 (S.D.N.Y.

1994), aff'd in part, vacated in part, and rev'd in part by Carter, 71 F.3d at 77.

          Under the heading "Purpose of the Legislation," the House Report notes that the right of

integrity "allows artists to protect their works against modifications and destructions that are


LIT.00375.MTD                                                                                         5
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 6 of 12 PageID 47



prejudicial to their honor or reputations." Mass. Museum of Contemporary Art Found., Inc. v.

Buchel, 593 F.3d 53-54 (1st Cir. 2010) (citing House Report at 6, as reprinted in 1990

U.S.C.C.A.N. at 6915). The Report also notes that the rights provided by VARA are "analogous

to those protected by Article 6bis of the Berne Convention,", describing the right of integrity as

applicable to "certain modifications and other derogatory actions" that would be prejudicial to

the artist's honor or reputation. Mass. Museum of Contemporary Art Found., Inc. v. Buchel, 593

F.3d 54 (1st Cir. 2010). Given the stated purpose of the legislation and the similar depiction of

the integrity right in the Berne Convention, Congress intended the prejudice requirement to apply

to the right of integrity whether the remedy sought is injunctive relief or damages. Id.

       The House Report recommended that the prejudice inquiry "focus on the artistic or

professional honor or reputation of the individual as embodied in the work that is protected," and

"examine the way in which a work has been modified and the professional reputation of the

author of the work." Id. (citing House Report at 15, as reprinted in 1990 U.S.C.C.A.N. at 6925-

26). The focus of the prejudice inquiry is on the artist's reputation in relation to the altered

work of art. Id. (emphasis added).

       In the Complaint, Plaintiff broadly claims that “LeVeille is a young visual artist and

painter”, that “LeVeille’s unique paintings of country musicians have achieved growing acclaim

among visual art and country music aficionados” and that “LeVeille’s work is featured in the

Loretta Lynn Coal Miner’s Daughter Museum and other galleries.” Dkt. No. 1, ¶ ¶ 2, 3. Plaintiff

also cursorily states that “At all relevant times, Plaintiff had the right to prevent any intentional

distortion, mutilation, or other modification of the Cash Portrait and the Upchurch Portrait that

would be prejudicial to his honor or reputation”, that “Upchurch's acts were willful and

malicious with the intent to cause reputational harm to LeVeille”, that “LeVeille has been




LIT.00375.MTD                                                                                           6
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 7 of 12 PageID 48



damaged”, and “The harm caused to LeVeille has been irreparable.” Dkt. No. 1, ¶ ¶ 29, 33-35.

However, these allegations are not sufficient to properly allege prejudice to honor or reputation

as it pertains specifically to each of the works at issue. As stated in Mass. Museum of

Contemporary Art Found., Inc. v. Buchel, the focus of the prejudice inquiry is on the artist's

reputation in relation to the altered work of art. Id. (emphasis added).

         Moreover, no facts have been pled to support the conclusory contentions that the artist

has any reputation in relation to the works at issue sufficient to raise those assertions above the

speculative or conclusory level. See e.g., Twombly, 550 U.S. at 555. Accordingly, the Plaintiff

has not pled facts showing the artist's reputation in relation to the altered works of art. Id.

         Without any factual basis showing that Plaintiff’s honor or reputation has been prejudiced

aside from the conclusory allegation(s) claiming as much, Plaintiff fails to state a cause of action

under VARA, and the claim should accordingly be dismissed.

 iii. Stature of the Works

         Works of “recognized stature,” within the meaning of VARA, are works of visual art

which are viewed as meritorious and which have been “recognized” by art experts, members of

the artistic community, and/or some cross-section of society. See Carter, 861 F. Supp. 303, 325

(S.D.N.Y. 1994). “The recognized stature requirement is best viewed as a gate-keeping

mechanism protection is afforded only to those works of art that art experts, the art community,

or society in general views as possessing stature.” Id. (emphasis added). VARA protection is,

thus, only afforded to artists who establish “not only the work’s artistic merit, but also that it has

been recognized as having such merit.” Scott v. Dixon, 309 F. Supp. 2d 395, 400 (E.D.N.Y.

2004).




LIT.00375.MTD                                                                                            7
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 8 of 12 PageID 49



       A party must adequately plead that each destroyed work is of “recognized stature” in

order to recover under VARA. See Scott, 309 F. Supp. 2d at 400. In order to set forth a valid

claim, a party must specifically support that a work is of recognized stature through evidence that

each work has artistic merit that has been “recognized” by the artistic community and/or the

general public. See e.g., Scott, 309 F. Supp. 2d at 400; Phillips v. Pembroke Real Estate, Inc.,

288 F. Supp. 2d 89, 101 (D. Mass. 2003), aff'd, 459 F.3d 128 (1st Cir. 2006) (works were not of

recognized stature despite author’s general reputation and expert testimony that the design has

meritorious quality, because the evidence was only conclusory as to whether the quality of the

work itself has been “recognized” by a cross-section of the artistic community or by artistic

experts in the field); Hunter v. Squirrel Hill Assocs., L.P., 413 F. Supp. 2d 517, 520 (E.D. Pa.

2005) (to be one of recognized stature, “the visual art is viewed as meritorious; and … the stature

is recognized by art experts, other members of the artistic community, or some cross-section of

society.”); Pollara, 344 F.3d at 271.

       In the Complaint, Plaintiff broadly claims that “LeVeille’s unique paintings of country

musicians have achieved growing acclaim among visual art and country music aficionados” and

“LeVeille’s work is featured in the Loretta Lynn Coal Miner’s Daughter Museum and other

galleries.” Dkt. No. 1, ¶ 3. However, these allegations are not sufficient to properly allege

recognized stature as it pertains specifically to each of the works at issue. As stated in Scott v.

Dixon, “it is not enough that works of art authored by the plaintiff, other than the work

sought to be protected, have achieved such stature,” but rather, “it is the artwork that is the

subject of the litigation that must have acquired this stature.” Scott, 309 F. Supp. 2d at 400

(emphasis added).




LIT.00375.MTD                                                                                         8
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 9 of 12 PageID 50



       Moreover, no facts have been pled to support the conclusory contentions that any of the

works were “recognized” and “of recognized stature” sufficient to raise those assertions above

the speculative or conclusory level. See e.g., Twombly, 550 U.S. at 555. Accordingly, the

Plaintiff has not pled facts “showing that the [work] is a work of recognized stature within the

meaning of VARA.” Scott, 309 F. Supp. 2d at 400.

       Without any factual showing that the works of art were of recognized stature aside from

the conclusory allegation(s) claiming as much, Plaintiff fails to state a cause of action under

VARA, and the claim should accordingly be dismissed.



B. Plaintiff’s Complaint Asserts Legal Conclusions in Support of Rote Recitals of VARA

   Elements

       Although a court must accept all well-pleaded factual allegations contained in a

complaint, it need not credit bare allegations, conclusory assertions, or unwarranted factual

inferences. See Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013), as amended (June 14,

2013); Maio v. Aetna, Inc., 221 F.3d 472, 485 n.12 (3d Cir. 2000). Instead, the court should

“disregard rote recitals of the elements of a cause of action, legal conclusions, and mere

conclusory statements.” James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir. 2012); see

also Iqbal, 566 U.S. at 678 (“threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.”). Similarly, a court may not assume the existence

of facts that have not been pleaded. See e.g., City of Pittsburgh v. West Penn Power Co., 147

F.3d 256, 263, n. 13 (3d Cir. 1998).

       In the Complaint, Plaintiff broadly claims that “LeVeille sues Upchurch for intentionally

mutilating LeVeille's works…distributing LeVeille’s mutilated works for purposes of




LIT.00375.MTD                                                                                       9
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 10 of 12 PageID 51



damaging LeVeille’s honor and reputation”, that “[i]n the video, Upchurch repeatedly

defamed LeVeille”, that “Upchurch fired tens if not hundreds of rounds from a shotgun and an

automatic assault rifle at the Cash Portrait and Upchurch Portrait, mutilating them”, “After

mutilating the Upchurch Portrait and Cash Portrait”, “the mutilated portraits were auctioned

off”, “Plaintiff had the right to prevent any intentional distortion, mutilation, or other

modification”, “Upchurch intentionally harmed LeVeille’s honor, reputation, and growing status

as a visual artist”, “Upchurch further intentionally prejudiced LeVeille’s honor, reputation,

and growing status as a visual artist, “Upchurch's acts were willful and malicious with the

intent to cause reputational harm to LeVeille, “LeVeille has been damaged”, and “[t]he

harm caused to LeVeille has been irreparable” (emphasis added). Dkt. No. 1, ¶¶ 6, 21, 22, 24,

25, 31, 34, 35.

       As stated in City of Pittsburgh v. West Penn Power Co., a court may not assume the

existence of facts that have not been pleaded and in James v. City of Wilkes-Barre, the court

should “disregard rote recitals of the elements of a cause of action, legal conclusions, and mere

conclusory statements.” James v. City of Wilkes-Barre. Similar to James, the Court in the

present action should disregard Plaintiff’s rote recitals of the elements of a cause of action, legal

conclusions, and mere conclusory statements.

       Without any factual showing of the terms intentional, mutilate, damage, willful and

malicious, harm and irreparable aside from the conclusory allegation(s) claiming as much,

Plaintiff fails to state a cause of action under VARA, and the claim should accordingly be

dismissed.




LIT.00375.MTD                                                                                       10
  Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 11 of 12 PageID 52



IV.   CONCLUSION

         Based upon the argument and authorities set forth above, Upchurch respectfully requests

  the Court to grant its Motion to Dismiss.

  Dated: October 11, 2019



                                                            Respectfully submitted,


                                                            By: /s/ Thomas Stanton
                                                            Thomas Stanton, Esq.
                                                            Stanton IP Law Firm, P.A.
                                                            201 E. Kennedy Blvd. Suite 825
                                                            Tampa, FL 33602
                                                            tstanton@stantoniplaw.com
                                                            813.421.3883
                                                            Florida Bar Member – 127444

                                                            Attorney for Defendant




  LIT.00375.MTD                                                                                11
Case 3:19-cv-00908-BJD-MCR Document 10 Filed 10/13/19 Page 12 of 12 PageID 53



                              CERTIFICATE OF SERVICE
      I hereby certify that on October 11, 2019, I caused a true copy of the foregoing

DEFENDANT’S MOTION TO DISMISS COMPLAINT AND SUPPORTING

MEMORANDUM to be served upon counsel for Plaintiff by email:

      Joel B. Rothman
      SRIPLAW
      21301 Powerline Road, Suite 100, Boca Raton, Florida 33433
      joel.rothman@sriplaw.com
      Counsel for Plaintiff


                                                           By: /s/ Thomas Stanton
                                                           Thomas Stanton, Esq.
                                                           Stanton IP Law Firm, P.A.
                                                           201 E. Kennedy Blvd. Suite 825
                                                           Tampa, FL 33602
                                                           tstanton@stantoniplaw.com
                                                           813.421.3883
                                                           Florida Bar Member – 127444

                                                           Attorney for Defendant




LIT.00375.MTD                                                                               12
